DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2021 is being considered by the examiner.
Drawings
The drawings were received on May 18, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shani et al. (US 2016/0170120, hereinafter referred to as “Shani”). Shani anticipates claims:
1. An optical coupling arrangement (see figures 1-16) for an optical communication system, comprising: 
a microLED (LED 225 is interpreted as the microLED, see figure 13) on a substrate (800), the microLED having an active layer (the light generation layer is interpreted as the active layer); 
a waveguide (220) on the substrate, the microLED being at least partially within the waveguide (see figure 13, the microLED is embedded into the waveguide); 
a reflector (230) on at least a portion of the waveguide, the reflector positioned to reflect light from the microLED down an axis of the waveguide (see figure 13); and a lens (lenses, see paragraph 0007, 0010, and 0032) within the waveguide, in an optical path of the light from the microLED.
2. The optical coupling arrangement of claim 1, wherein the active layer of the microLED is within the waveguide (see figure 13).
3. The optical coupling arrangement of claim 1, wherein the lens is in an optical path between the microLED and the reflector (see paragraphs 0007, 0010, 0032, since the lens is part of the microLED structure it is between the microLED and the reflector).
8. The optical coupling arrangement of claim 3, wherein the reflector forms a 45-degree turning mirror (see figure 13, the light can be reflected from normal to the microLED to the right, so part of the curving mirror is interpreted as a 45-degree turning mirror).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shani.
With respect to claims 4-7 and 17, Shani discloses the limitations of claims 1 and 3 as previously stated. Shani is silent to wherein the lens is a convex lens; wherein the lens is of a material with a higher index of refraction than material of the waveguide; wherein the lens is a concave lens; wherein the lens is of a material with a lower index of refraction than material of the waveguide, wherein the microLED includes a curved surface. However, since the curvature and refractive index of the lens and curved surface of a microLED would impact its functionality, these variables are results effective variables. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the curvature and refractive index of the lens to find desirable functionality, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claims 18-20, Shani discloses the limitations of claim 1 as previously stated. Shani is silent to the limitations wherein the active layer of the microLED does not extend to side edges of the microLED; wherein the microLED includes a curved surface; further comprising an electrical connection from a top of the waveguide, through a via in the waveguide, to a contact on top of the LED. However, the examiner takes official notice that it is common on active layers of microLEDs that the active layer does not extend to side edges of the microLED, that microLEDs include curved surfaces, and further comprising an electrical connection from a top of the waveguide, through a via in the waveguide, to a contact on top of the LED, in the optical communication arts, and are beneficially chosen to focus the light in a desirable direction from the microLED, and to provide the needed electricity to the microLED such that it can generate an optical signal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the active layer of the microLED does not extend to side edges of the microLED; wherein the microLED includes a curved surface; further comprising an electrical connection from a top of the waveguide, through a via in the waveguide, to a contact on top of the LED, as are well known in the art, for the benefit of focusing the light in a desirable direction from the microLED, and to provide the needed electricity to the microLED such that it can generate an optical signal.
Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shani as applied to claim 1 previously, in view of Houbertz et al. (US 2018/0239096, hereinafter referred to as “Houbertz”).
With respect to claims 9, Shani discloses the limitations of claim 1 as previously stated. Shani is silent to the optical coupling arrangement of claim 1, wherein the reflector is in an optical path between the microLED and the lens.
However, Houbertz discloses a substrate (1) with an LED (2, see paragraph 0037), with a waveguide (beam deflection element 3 is shown as a waveguide in the figure) having a reflector (see the 45 degree angled surface reflecting light in the top left of the device, see figure 5-2) with the reflector being on an optical path between the LED and the lens (portion shown at 4, which changes the direction of the light and is therefore interpreted as a lens), the entire device of Houbertz being beneficially utilized to effective guide light from the light source (2) into an optical fiber (6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shani, utilizing the teachings of Houbertz, including placing the reflector between the light source and the lens, as Houbertz clearly shows such an orientation can effectively guide an optical signal in a desirable fashion. 
With respect to claims 10-15, Shani and Houbertz disclose the limitations of claim 9 as previously stated. Shani and Houbertz combination is silent to wherein the lens is a convex lens; wherein the lens is of a material with a higher index of refraction than material of the waveguide; wherein the lens is a concave lens; wherein the lens is of a material with a lower index of refraction than material of the waveguide, wherein the reflector includes a curved surface, wherein the reflector has a parabolic shape. However, since the curvature and refractive index of the lens and reflector would impact its functionality, these variables are results effective variables. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the curvature and refractive index of the lens and reflector to find desirable functionality, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 16, Shani and Houbertz combination discloses the limitations of claim 14 as previously stated. The portion of Houbertz used to modify the Shani structure further discloses the reflector is at an end (left end) of the waveguide).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874